Citation Nr: 0509315	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 until 
October 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office and Insurance 
Center (RO&IC) in St. Paul, Minnesota.

The RO&IC granted entitlement to service connection for 
hepatitis C with assignment of a 10 percent evaluation 
effective April 30, 2002, date of claim.


FINDING OF FACT

The veteran's hepatitis C is manifested by complaints of 
fatigue, with occasional nausea and arthralgia; objectively, 
his stomach was soft and nontender, with no noted 
abnormalities. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Duty to Notify

The claims file does not contain a VCAA notice letter 
discussing the veteran's increased rating claim.  However, it 
has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim arises 
from a notice of disagreement as to the adjudication of an 
issue for which § 5103(a) notice had been provided (i.e., the 
veteran submits a notice of disagreement as to the rating 
assigned), notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-03.  

Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.  Thus, it 
is not necessary to scrutinize the quality of notice afforded 
the veteran, as notice was not required for this issue.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, statements in support of the 
veteran's claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  




Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


Factual Background

Private treatment reports dated in April 2000 show a 
provisional diagnosis or porphyria cutanea tarda.  At that 
time, a review of systems showed no weight loss, fever, 
chills, night sweats, muscle aches, joint pains, or flu-
like/systemic complaints.  

In treatment for his skin condition, blood work revealed a 
diagnosis of hepatitis C.  This was confirmed by a liver 
biopsy performed in May 2000.

In the subsequent months, the veteran's hepatitis C remained 
asymptomatic.  For example, in July 2000, he denied fatigue, 
fevers, chills, night sweats, muscle aches, joint pain, or 
flu-like or systemic symptoms.  In fact, in a September 2000 
record, the veteran stated that he was feeling much better.  
He had more energy and was playing racquetball.  He denied 
any nausea or vomiting.  Physically, there was no tenderness 
to palpation of the spine or flanks.  His weight at that time 
was 177 pounds.  

In an October 2000 private medical record, the veteran 
reported back pain in the early hours of the morning.  There 
was no tenderness upon examination.  

Private treatment reports dated throughout 2001 reveal 
further care for hepatitis C.  In January 2001, the veteran 
denied nausea, vomiting or hematemesis.  He also denied 
abdominal pain.  Objectively, the abdomen was soft, with no 
tenderness or hepatosplenomegaly.  

In February 2001, the veteran reported that he recently had 
low hemoglobin as well as an iron-deficiency anemia.  
Objectively, there was no weight loss, fever, chills, night 
sweats, muscle aches, joint pains, or flu-like/systemic 
complaints.  There was also no abdominal pain, diarrhea, 
constipation, or blood in the stool or urine.   

An April 2001 treatment report indicated that the veteran was 
clinically doing well, though his liver enzymes were mildly 
elevated.  The veteran denied any new complaints at that time 
and physical examination was normal.  

In November 2001 the veteran began to voice complaints of 
fatigue.  He denied any other complaints.  At that time, 
standard hepatitis C therapy was discussed.  Such therapy 
consisted of injections of interferon and ribavirin.  

Private treatment reports throughout 2002 reveal complaints 
of fatigue and tiredness.  A February 2002 report revealed 
complaints of joints and muscle aches, most notably in the 
back.  The veteran also had shakes, fevers and sweats for two 
nights following his first shots of Interferon and Ribavirin.  
He also reported stomach pain and episodes during which he 
would become short of breath.  His weight was 194 pounds.  He 
denied anorexia and noted that he played racquetball 
regularly.  

Another treatment report later in February 2002 indicated 
fatigue and poor sleep.  He had a fever the week before which 
had improved.  While he denied nauseau, he did not that he 
felt his stomach more than he had in the past.  He denied 
headaches, rigors, anorexia or rash.

In a March 2002 record, the veteran explained that his 
fatigue was worsening.  He had to quit playing racquetball 
and felt "dead" at the end of the workday.  He also 
complained of mild myalgia and arthralgia, but he had not 
needed to take any medication for that condition.  He denied 
nausea or anorexia at that time, though he had noticed some 
decrease in appetite.  

By May 2002, the veteran was experiencing expected side 
effects of his hepatitis C therapy.  He had increased 
fatigue.  He also had occasional nausea, but denied vomiting.  
He denied hematemesis and stated that his appetite had been 
variable.  His weight was 193 pounds.

A subsequent July 2002 report revealed continued complaints 
of fatigue.  The veteran stated that he was unable to get a 
good night's sleep.  He also noted a tremor in his hands 
times one week.  He denied any numbness of the skin or 
tingling and further denied any weakness in the extremities.  

Objectively, the abdomen was soft, without tenderness or 
hepatosplenomegaly.  The veteran's weight was 187 pounds.  

An August 2002 report indicated that the veteran had 
successfully completed a 6-month regime of therapy.  

The veteran was examined by VA in April 2003.  
Occupationally, it was noted that he worked as a hog buyer.  
His employer was very accommodating during the period of his 
interferon treatment, and on occasions when he was too 
fatigued to work, a replacement was found.  His therapy 
having been competed, he was back to working full-time.  
While he could work, his recreational pursuits were limited.  
For example, although he went back to playing racquetball 
following his therapy, he could not play as frequently as he 
had in the past.  He also could not play golf anymore.  His 
fatigue was not as bad as it had been during his interferon 
treatment, but it persisted nonetheless.  His sleeping 
pattern had also returned to normal and his appetite was 
good.  He denied any vomiting, especially vomiting blood.  He 
also denied constipation or diarrhea.  

Objectively, the veteran weighed 196 pounds.  The abdomen was 
soft and nontender with normal bowel sounds.  The liver was 
of normal size to palpation and percussion.  Head and neck 
examination was also normal, with no sclera icterus or 
jaundice apparent in the oral mucosa.  The neck was supple 
and the lungs were clear.  The heart was in sinus rhythm with 
no rub or gallop.  He had no tremors.  Laboratory data showed 
very minimally elevated AST and ALT readings.  

In a January 2004 letter, BJB, PA-C, MHP, CDE, discussed the 
veteran's treatment and symptomatology.  She explained that 
the veteran had been treated with interferon and that he 
experienced a slight increase in his energy level following 
such therapy.  However, he did not receive full resolution of 
his fatigue.  Indeed, after the initial increase in energy 
level, he realized no further improvement.  While he could 
function throughout the day, he had to push himself to do so, 
creating further fatigue as a result.  


Analysis

The veteran is presently assigned a 10 percent evaluation for 
his hepatitis C, pursuant to Diagnostic Code 7354.  Under 
this Code section, a 10 percent rating is warranted where the 
evidence demonstrates intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  

A 20 percent evaluation applies where the hepatitis C is 
manifested by daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. 

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. §§ 4.114; DC 7354, Note (2) (2004).

The Board has reviewed the competent evidence and finds no 
basis for an increased rating.  The objective evidence 
repeatedly showed the veteran's abdomen to be soft, without 
tenderness or hepatosplenomegaly.  Moreover, he consistently 
denied vomiting throughout the entirety of the claims period.  
While he did raise isolated complaints of nausea and 
arthralgia, such have been contemplated in the currently 
assigned 10 percent rating.  

Once again, in order to be entitled to the next-higher 20 
percent rating under Diagnostic Code 7354, the evidence must 
show daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

Even during his interferon therapy, at which time the veteran 
could reasonably be found to have experienced daily fatigue, 
there was no evidence of anorexia requiring dietary 
restriction or continuous medication.  To the contrary, he 
continually denied anorexia, though he noted some decrease in 
appetite.  Moreover, there is no evidence of incapacitating 
episodes having a total duration of at least two weeks.  The 
evidence does reveal a bout of shakes, fevers and sweats for 
two nights following his first shots of Interferon and 
Ribavirin.  He also reported some stomach pains.  While it is 
fair to consider such symptoms to as an incapacitating 
episode under Note (2) to Diagnostic Code 7354, no other 
episodes followed.  Thus, such episodes did not have a total 
duration of at least two weeks, as is required for the next-
higher 20 percent evaluation.  

Following the veteran's hepatitis C therapy, the medical 
evidence is even less supportive of his claim for an 
increased rating.  Indeed, after such therapy, his feelings 
of fatigue were reduced and his sleeping pattern normalized.  
He was able to work full-time and returned to playing 
racquetball a few times a week.  While the veteran's fatigue 
did not resolve entirely, as pointed out by BJB, PA-C, MHP, 
CDE, in her January 2004 letter, and as demonstrated by the 
veteran's inability to play golf, the overall medical 
evidence reflects a disability picture of no more than 
intermittent fatigue since the cessation of his hepatitis C 
therapy.  

In conclusion, the evidence of record reveals a disability 
picture consistent with the currently assigned 10 percent 
evaluation.  There is no basis for a higher rating for any 
part of the claims period.  No question has been presented as 
to which of two evaluations would more properly classify the 
severity of hepatitis C.  38 C.F.R. § 4.7.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
Hepatitis C is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


